Citation Nr: 1645023	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-32 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with anxiety.

2.  Entitlement to an evaluation in excess of 10 percent for chronic left ankle strain.

3.  Entitlement to service connection for a right ankle disability as secondary to the service-connected disease or injury.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served from January 2001 to January 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The case has been transferred to the VA RO in St. Louis, Missouri.  In February 2016, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.  

The record in this matter consists entirely of electronic claims files and has been reviewed.  No new and relevant evidence has been added to the record since the June 2016 Supplemental Statement of the Case (SSOC).  


FINDINGS OF FACT

1.  PTSD with anxiety has caused occupational and social impairment with deficiencies in most areas of his life.

2.  The Veteran has experienced mild disability associated with his service-connected left ankle strain.  

3.  The Veteran has not had a right ankle disability during the appeal period.  

CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD with anxiety have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015). 

2.  The criteria for a disability rating in excess of 10 percent for chronic left ankle strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).  

3.  Right ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4. Right ankle disability is not proximately due to, the result of or aggravated by a service connected diseae or injury.  38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

In a letter to the Veteran dated in August 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete the issues decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, how to substantiate a claim for service connection, and how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private medical evidence has been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period, reports and opinions of which adequately address the issues decided here.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the claims below.

II.  The Claims for Increased Ratings

Since January 2005, the Veteran has been service connected for left ankle disability rated as 10 percent disabling.  Since August 2007, he has been service connected for PTSD with anxiety rated as 30 percent disabling.  On June 6, 2012, VA received increased rating claims for these disorders.  In the September 2013 rating decision on appeal, the AOJ denied the claims.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The claims will be addressed separately below.  

      A.  PTSD with Anxiety 

The Veteran's PTSD with anxiety has been rated under Diagnostic Code (DC) 9411 of 38 C.F.R. § 4.130.  This DC authorizes compensable ratings of 10, 30, 50, 70, and 100 percent.    

	Rating Criteria 
     
Diagnostic Code 9411 and other DCs addressing psychiatric disabilities are addressed under the General Rating Formula for Mental Disorders.  Ratings are assigned according to the manifestation of particular symptoms.  

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent disability rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The provisions of the rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Given that the issue of an increased rating for PTSD was pending, but had not been certified for review to the Board, on August 4, 2014, the provisions of the rule are for application.

	Evidence and Analysis

The evidence dated since June 2011 consists of VA treatment records, the Veteran's lay assertions, VA compensation examination reports dated in August 2013 and September 2015, and a private report dated in August 2015.  

On the one hand, certain evidence received since January 30, 2012 has indicated mild symptoms.  The Augsut 2013 VA examiner noted the Veteran's reports of recurrent dreams of combat, and the way in which the recurrent thoughts and hypervigilance interfere with his sleep.  Nevertheless, the examiner indicated that the Veteran solely had an anxiety disorder.  Further, the examiner indicated that the severity of the Veteran's symptoms were mild to moderate.  In describing the impairment, the examiner specifically noted the criteria for a 30 percent rating, that the Veteran was occasionally impacted by his psychiatric illness.  The examiner also attributed much of the Veteran's anxiety to recent problems such as the deaths of his father, grandfather, and friend, and to the recent break up from his long-term girlfriend.  The examiner indicated that these occurrences caused difficulty with retaining employment, sleep problems and problems concentrating on school due to sleep problems, and legal problems related to a DIU arrest.    

On the other hand, certain evidence has indicated that PTSD and anxiety have caused the Veteran deficiencies in most areas of his life.  VA treatment records dated beginning on January 30, 2012 note treatment for severe anxiety, depression, chronic sleep impairment, and suicidal ideation.  Records dated in February 2012 indicate that the Veteran sought hospitalization for his symptoms.  

Letters from the Veteran dated in August 2012 and September 2014 indicate severe symptoms.  In the August 2012 letter, the Veteran described feeling 

constantly on guard and feeling like I have to look over my shoulder.  I think about being in combat frequently and it affects my mood and how I treat those around me.  I have trouble falling asleep, and if I am actually able to sleep I have the most intense and violent nightmares all pertaining to war and combat zones.  It has progressively gotten worse.  I get jumpy and have severe flash backs during thunderstorms, due to the loud booms and the flash of lights.  It reminds me of mortars and IEDs.  I have severe anxiety and it causes me to sweat and raises my heart rate like a surge of adrenaline.  Most of the time the emotions are bigger than I can handle so a lot of times I get defensive and assume people are being disrespectful.  I have likely indirectly pushed people away with accusing them of things that they may not have done.  This includes family, friends, and coworkers.  I have a real hard time doing things that I used to enjoy.  I try but it seems as though everywhere I go, the ptsd symptoms cause me to leave to avoid conflict with others or I avoid it all together.  I have a hard time with relationships even though I know how important they are in my life.  I have tried and failed many times.  I end up outbusting with anger or I implode.  I find myself losing my temper very easily.  Also as time went on the rage evolved into depression.  Sometimes I feel like I shouldn't be alive or I can't go on because [I'll] never achieve my goals, and no one will ever understand me therefore I feel like I will lose everyone I care about and never again find happiness.  I have a very hard time concentrating for more than a few moments at a time, for various reasons.  It affected my abilities sexually as well as mentally.  This has affected multiple jobs, and classes in college.  I have tried to finish college three times before and the emotions and ptsd always get the better of me and I end up having to stop attending temporarily.  I can't finish what I start anymore.  It is very important to me that I do that.  I have ended up being hospitalized for being suicidal and seek frequent treatment through the ptsd team at the V.A. hospital[.]

In his September 2014 letter, the Veteran stated that the PTSD has worsened 

with the sleep issues, panic attacks, and various other mental health issues.  I have not been able to keep a job, and have been in and out of school and failing out due to these issues.  Most of my personal relationships are suffering because of it.  Also I am running out of people to borrow money from when the bills are due.  I have gone round and round with various case workers and VA doctors for years[.]

An August 2015 private examination report indicates severe symptoms.  The examiner noted the Veteran's complaints of jumpiness, nervousness, nightmares, sleep deprivation, night sweats, stress, paranoia, worry, fatigue, flashbacks, rituals, hypervigilance, anger, irritability, violence, suspiciousness, road rage, social withdrawal, and fear of losing control of his anger and engaging in violence.  The Veteran reported panic attacks two to three times per week, and indicated that his "[m]ind cannot shutdown."  The examiner noted an impaired memory, confusion, impaired abstract thinking, distractibility, thoughts of suicide "many times."  The examiner diagnosed the Veteran with PTSD and an adjustment disorder with anxiety and depression that dated from discharge from service.  The examiner stated that the Veteran had severe social, occupational, relational impairment, that he could not maintain a job due to stress, and that he could not manage personal and social relations due to his symptoms.  The examiner found occupational and social impairment in most areas of the Veteran's life.    

Finally, the September 2015 VA examination report tends to approximate the criteria noted for a 70 percent rating as well.  Initially in the report, the examiner indicated milder symptoms.  The examiner indicated only occasional impairment caused by the service-connected PTSD (which he diagnosed).  The examiner noted VA treatment records showing "infrequent contact with mental health professionals since" 2013.  On examination, the examiner noted the Veteran as punctual, cooperative, fluent, oriented, logical, and goal directed.  The examiner noted no evidence of mania, obsessive thinking, magical thinking, hyperactivity, hallucinations, delusions, arousal, or motor abnormalities, and found the Veteran with appropriate dress and hygiene, with grossly intact short- and long-term memory, and with no evidence of ideas of reference, loose associations, inappropriate behaviors, or responding to internal stimuli.  However, the examiner also expressly noted a depressed mood, anxiety, anger, sadness, panic attacks more than once a week, chronic sleep impairment, heightened suspicion or paranoia, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner noted the Veteran's difficulty with relationships, with employment, and with school.  He indicated difficulty concentrating on school due to sleep problems, and noted the Veteran's suicidal thoughts.  The examiner noted the Veteran's complaint that when he attempts to sleep "my brain does not stop."  

Based on the foregoing, the Board cannot find that a preponderance of the evidence is against application of a 70 percent rating since January 30, 2012.  Rather, the evidence is at least in equipoise on this issue.  The August 2013 VA examiner's findings, and certain of those found in the September 2015 report, indicate milder symptoms.  But, other evidence indicates more severe problems.  Certain other evidence has indicated suicidal ideation, near-continuous panic or depression, impaired impulse control, difficulty in adapting to stressful circumstances, and difficulty establishing and maintaining effective relationships.  See 38 C.F.R. § 4.130, DC 9411.  Most persuasive, the Veteran's lay assertions noted earlier credibly describe a state of mind that causes deficiencies in his work, social, and family lives.  The Veteran is competent to describe such observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the Board finds no evidence of record that undermines his credibility.  Rather, as detailed earlier, his assertions are consistent with the diagnosis of PTSD (which is based on his engagement in combat with the enemy in Iraq as evidenced by the Combat Action Ribbon noted on his DD Form 214).  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).  As such, a 70 percent rating has been warranted since January 30, 2012.    

A 100 percent rating has been unwarranted during the appeal period, however.  The evidence does not support a finding that the Veteran's psychiatric problems have caused total occupational and social impairment. The Veteran has had impairment in thought processes and communication, but it cannot be described as "gross."  The preponderance of the evidence indicates that the Veteran has been oriented throughout the appeal period, and has not experienced hallucinations, delusions, or psychosis.  The evidence has shown anger and irritability, but not to such an extent that the Veteran was in persistent danger of hurting himself or others.  The evidence shows that he has been able to perform activities of daily living to include personal hygiene requirements.  The evidence has generally showed that he has had intact memory, judgment, and insight.  In short, despite the Veteran's severe symptoms, he has not exhibited the type of cognitive impairment reserved for a total rating.  He has been coherent and in self control since June 6, 2011.  See 38 C.F.R. § 4.130, DC 9411.

In sum, a preponderance of the evidence has not been against the assignment of a 70 percent disability rating.  A preponderance of the evidence has been against the assignment of a 100 percent rating, however.  See Alemany and Gilbert, both supra.  

      B.  Left Ankle Strain

The Veteran's left ankle disability has been rated under DC 5271 of 38 C.F.R. § 4.71a.  This provision authorizes a 10 percent rating for moderate limitation of motion and a 20 percent rating for marked limitation of motion.  Normal range of motion in the ankle is 45 degrees plantar flexion and 20 degrees dorsiflexion.  See 38 C.F.R. § 4.71a, Plate II.  The words "moderate" and "marked" are not defined in the VA Schedule for Rating Disabilities.  Furthermore, the use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at an appropriate rating that would compensate the veteran for losses such as impairment in earning capacity and functional impairment.  38 C.F.R. §§ 4.2, 4.6.

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The relevant evidence of record consists of lay assertions, VA treatment records, and VA compensation examination reports dated in August 2013 and August 2015.  This evidence demonstrates that the Veteran has experienced mild disability in his left ankle during the appeal period.  

In an August 2012 statement, the Veteran stated that his "original injury has gotten worse and limited my physical activities quite a bit."  

April 2013 VA x-rays noted no arthritis or ankylosis in the left ankle, or "evidence of fracture dislocation bone production or destruction."  May 2013 magnetic resonance imaging noted "[m]ild edema in the left sinus tarsi" and a "[p]osterior talar spur with small focal subchondral lesion."  

The August 2013 VA examiner noted the Veteran's complaints of lateral pain and instability, and discomfort with high impact activities as well as prolonged weight bearing.  On examination, the examiner noted pain on palpation with mild tenderness to the lateral malleolar.  The examiner found functional loss and impairment in the left ankle due to limited range of motion.  The examiner noted 35 degrees on plantar flexion and 15 degrees dorsiflexion after repetitive motion without evidence of painful motion to the degree noted.  The examiner noted the left ankle as stable, noted no erythema, swelling, or warmth, and noted full and normal muscle strength in the left ankle area during range of motion testing.  Lastly, the examiner noted no evidence of arthritis or of ankylosis.  

The August 2015 VA examiner found the Veteran's left ankle normal.  The examiner indicated that the Veteran did not complain of flare ups or of functional loss or impairment.  The examiner noted full and normal pain-free range of motion of 45 degrees plantar flexion and 20 degrees dorsiflexion.  The examiner noted no limitation following repetitive use, no pain on weight bearing, no pain on palpation, no tenderness, and no crepitus.  The examiner found the ankle stable, and noted full and normal muscle strength of 5/5 without evidence of atrophy.  The examiner noted no arthritis or ankylosis.  The examiner concluded: "Normal left ankle exam.  Appears improved from C&P exam 8/19/2013.  Walked in without limp and performed heel and toe-tip walking well.  Able to balance on left ankle without difficulty or discomfort."

Lastly, the Board notes VA treatment records dated throughout the appeal period which note complaints of ankle pain, but which do not add detail to the nature and severity of the Veteran's disability.  

Based on the foregoing evidence, a rating in excess of 10 percent is unwarranted since June 6, 2011.  There is no evidence of record indicating that the Veteran has experienced "marked" left ankle disability.  38 C.F.R. § 4.71a, DC 5271.  Indeed, each of the two VA examiners indicated either mild or nonexistent disability in the left ankle.  Although the August 2013 examiner noted pain on motion which reduced full range of motion, the findings indicated merely mild to moderate symptoms.  Further, each examiner noted objective findings indicative of normal ankle function, such as normal ankle structure, full muscle strength, no muscle atrophy, and a lack of swelling, heat, erythema, redness, or instability.  Further, the evidence indicates no chronic inflammatory problems, and no ligament problems indicating instability.  Thus, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent under DCs 5271 at any time from June 6, 2011.  See Alemany and Gilbert, supra.   

Finally, the other DCs pertaining to ankle disabilities are not relevant here because the evidence does not indicate left ankle ankylosis or malunion.  See 38 C.F.R. § 4.71a, DCs 5270-74.  

      C.  Extraschedular Rating

In reaching its findings and conclusions, the Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluation would, therefore, be adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating would be required.  

If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture is exceptional, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's psychiatric and left ankle disabilities and their symptomatology.  The Board has specifically considered the rating criteria addressing the disorders, particularly the degree to which each disables the Veteran's function.  Here the rating criteria clearly contemplate the Veteran's disability picture and higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.

Under Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual disorders fails to capture all the service-connected disabilities experienced.  As the Veteran is only service connected for the psychiatric and left ankle disabilities addressed here, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

III.  The Claim for Service Connection

The Veteran claims that he developed a right ankle disability as the result of his service-connected left ankle disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  38 U.S.C.A. § 1154(b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996).  However, inasmuch as the Veteran has not asserted that combat service caused a right ankle disability, 38 U.S.C.A. § 1154(b) does not apply here.  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be established on a secondary basis.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2015).

In this matter, the evidence indicates that the Veteran does not have right ankle disability.  

In an August 2012 statement, the Veteran indicated that, "[b]ecause I favored the right ankle for so long since the original [left ankle] injury, it has now also been causing me a great deal of pain and many times limiting my physical abilities[.]"  

The August 2013 VA examiner is the only medical professional who addressed the Veteran's claim.  In the report, the examiner noted the Veteran's complaints of pain and limitation.  The examiner described "[s]ubjective R ankle pain described on intermittent basis - increased when L ankle more symptomatic - no dx - no tx - no interventions."  On examination, the examiner found the Veteran's right ankle to be normal.  The examiner noted full and normal pain-free range of motion of at least 45 degrees plantar flexion and 20 degrees dorsiflexion, with no reduction following repetitive testing.  The examiner noted normal and full muscle strength of 5/5, and no localized tenderness, pain on palpation, swelling, erythema, or warmth in the right ankle.  The examiner found the ankle stable, and noted no arthritis or ankylosis in the right ankle.  And the examiner noted no functional loss or functional impairment in the right ankle.  The examiner found it unlikely that a right ankle disability related to left ankle disability because neither the Veteran's medical history nor the clinical examination findings supported a diagnosis for the "subjective intermittent discomfort in R ankle[.]"  Furthermore, VA treatment records dated from 2011 to 2015 corroborate the examiner's findings in that they do not detail any right ankle disability.  

The August 2013 VA examiner indicated that he reviewed the claims file, interviewed the Veteran, and examined the Veteran.  The examiner also detailed the Veteran's medical history.  As the opinion is based on the evidence of record, and is explained, the Board finds the report and opinion of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  As the report's findings are not countered in the record by other medical evidence, the preponderance of the evidence indicates that the Veteran does not have right ankle disability.  In the absence of a disability, compensation may not be awarded.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, we do not address whether pain alone may ever be a disability.  Rather, in this case, we find that there is no functional impairment and his intermittent complaints do not rise to the level of disability in this particular case.  In reaching this conclusion, we use the definition of disability as noted in Hunt.  (This definition comports with the everyday understanding of disability, which is defined..., as an inability to pursue an occupation because of physical or mental impairment.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991). )

In assessing the claim, the Board has considered the Veteran's lay assertions.  He is competent to report observable symptoms such as pain and limitation in his ankle.  See Jandreau, supra.  However, the objective evidence, prepared by a skilled professional, is far more probative and more credible than the lay statements regarding the inner workings of the right ankle.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In sum, the most probative evidence establishes that the Veteran does not have such a disability.  

As the preponderance of the evidence is against the claim to service connection, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a 70 percent disability rating for PTSD with anxiety is granted, subject to laws and regulations governing the payment of monetary awards.  

Entitlement to an increased rating for left ankle strain is denied.  

Entitlement to service connection for right ankle disability is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


